Citation Nr: 0733520	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 12, 
2004, for the assignment of a 30 percent evaluation for 
residuals of rheumatic fever with heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 
INTRODUCTION

The appellant served on active duty from January 1949 to July 
1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the undersigned granted a September 2007 
motion to advance on the docket based on advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the appellant and D.M. testified before the 
undersigned that a February 1993 letter from Dr. Olden had 
been submitted to VA for the purpose of establishing 
entitlement to an increased evaluation.  A copy of the 
February 1993 letter is associated with the claims folder, 
having been received in August 2004.

At the May 2007 hearing, D.M. specifically testified that he 
forwarded the February 1993 letter to VA on behalf of the 
appellant.  D.M noted that he had been Director of Veteran 
Affairs Program with the Yakima Nation and an accredited 
representative with the Vietnam Veterans of America.

The appellant and his DAV representative argue that the 1993 
letter from Dr. Olden constitutes a claim for increase and 
would establish his entitlement to an earlier effective date 
for the 30 percent rating for residuals of rheumatic fever 
with heart disease.

In this case, the claims folders contain records from the 
Indian Health Clinic, Kennewick General Hospital, and other 
private medical records.  However, records associated with 
the claims folder prior to February 2004 do not include a 
copy of the February 1993 letter by Dr. Olden.  The appellant 
testified that he received treatment at VA Medical Centers in 
Walla Walla, Seattle, and Portland.  These records are not 
associated with the claims folder.  In the absence of the VA 
medical records, the Board cannot rule out that the 
referenced February 1993 letter may be included with these 
records.

VA's duty to assist claimants includes requesting records in 
the custody of a Federal department or agency, such as VA 
medical facilities.  38 C.F.R. § 3.159(c)(2).

Therefore, to ensure that VA has satisfied its duty to assist 
the appellant, the case is REMANDED for the following action:

1.  All VA medical records dated from 1993 
should be obtained and associated with the 
claims folder, including those located at 
the Walla Walla, Seattle, and Portland VA 
Medical Centers.  Also, the appellant's 
medical administration folder, if 
existent, and particularly pertaining to 
documents in 1993, should be obtained and 
associated with the claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



